Citation Nr: 0948964	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-28 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is over 65 years of age.

2.  The evidence of record demonstrates that he has a 
combined rating of 70 percent due to his non-service 
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension have 
been met.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. § 
3.351 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to special monthly pension 
on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

The Veteran is claiming entitlement to special monthly 
pension on the basis that he is over 65 years old and has a 
combined disability rating of at least 60 percent.  As a 
preliminary matter, the Board notes that particular service 
requirements must be met in order for a veteran to be 
entitled to special monthly pension.  Specifically, under 38 
U.S.C.A. § 1521(j), a veteran must have served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. 
§ 1521(j) as he served in the active military for ninety days 
or more during a period of war.  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In the present case, the veteran is over 65 years of age.  
Because of this fact, the Court has ruled that the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  Indeed, 38 
U.S.C.A. § 1513(a) prescribes that veterans 65 years of age 
and older who meet the initial service requirements of 38 
U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  As clarified 
in Hartness v. Nicholson, 20 Vet. App. 216 (2006), the 
application of section 1513(a) for a veteran 65 years of age 
and older, permits the exclusion of the permanent and total 
disability requirement in determining entitlement to pension.

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for 
the veteran to obtain special monthly pension benefits here.  
Rather, it is only necessary that the record establish either 
that he has additional disability or disabilities 
independently ratable at 60 percent or more, or that, by 
reason of disability or disabilities, he is permanently 
housebound.  In this case, the Veteran's combined disability 
rating is 70 percent as listed in an August 2007 rating 
decision.  Accordingly, under the interpretation provided by 
the Court this Veteran does meet the requirements for special 
monthly pension.  


ORDER

Entitlement to special monthly pension is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


